Citation Nr: 0932473	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for frontal fibrosing alopecia.  

2.  Entitlement to an effective date prior to May 23, 2001, 
for frontal fibrosing alopecia.

(The claim of entitlement to an annual clothing allowance, 
will be considered in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
frontal fibrosing alopecia, and assigned a 10 percent 
disability rating effective from May 23, 2001.  The Veteran 
has expressed disagreement with both the assigned disability 
rating and effected date and has perfected a substantive 
appeal pertaining to these matters.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's alopecia has 
been manifested by intermittent itching with hair loss and 
thinning of the scalp.  

2.  At no time during the appeal period was the Veteran's 
alopecia manifested by exudation, scaling, crusting, 
ulceration, extensive exfoliation, or constant itching of the 
scalp.

3.  At no time during the appeal period did the Veteran's 
alopecia produce systemic or nervous manifestations or 
functional limitations; nor did the disability produce 
severe, complete, exceptionally repugnant, and/or marked 
disfigurement of the head.

4.  Since May 2001, the Veteran's alopecia has not been shown 
or documented to have affected more than 40 percent of her 
scalp.

5.  The Veteran's initial service connection claim for 
alopecia was received by the RO on May 23, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for frontal fibrosing alopecia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.20, 4.118 & Diagnostic Codes 
7830, 7831 (2008); 38 C.F.R. § 4.118 & Diagnostic Codes 7800 
to 7819 (2002).  

2.  The criteria for an effective date prior to May 23, 2001 
for the grant of service connection for alopecia have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the claim for alopecia, this arises from the 
Veteran's disagreement with the initial disability rating 
following the grant of service connection for this condition.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

With respect to the earlier effective date claim, no VCAA 
notice is necessary because, as is more thoroughly explained 
below, the outcome of the earlier effective date claim 
depends exclusively on documents which are already contained 
in the Veteran's VA claims folder.  The United States Court 
of Appeals for Veterans Claims has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide her with VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  With respect to the 
earlier effective date claim on appeal, no additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records have been obtained as well as identified VA 
and private treatment records.  The file also contains lay 
statements and statements and arguments provided by the 
Veteran and her representative.  A VA examination was 
conducted in 2006 which assessed the manifestations 
associated with the Veteran's service connected condition 
involved in this appeal.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

In May 23 2001, VA medical records dated in October 2000 were 
received for the record, indicating that the Veteran had a 
long-standing history of vertex, frontal and superior 
balding, with severe hair thinning, diagnosed as likely 
androgenetic alopecia.  Following clarification obtained from 
the Veteran, this evidence was accepted as a service 
connection claim for alopecia.

VA records reflect that post-service, alopecia was diagnosed 
as early as 1999, and continued to be treated since that 
time.  An April 2001 entry revealed evidence of thinning hair 
without evidence of scarring over the vertex and frontal 
scalp.  

Service connection for alopecia/skin disorder was denied in a 
December 2001 rating decision.  The rating action indicated 
that hair loss was noted during service and alopecia was 
diagnosed in 1978; however, the basis for the denial of the 
claim was that currently diagnosed alopecia represented a 
congenital or developmental defect, for which service 
connection was not warranted.  The Veteran was advised of 
that determination in December 2001 and filed a timely Notice 
of Disagreement in December 2001.  A Statement of the Case 
(SOC) was issued in August 2002 and a timely substantive 
appeal was filed.

The case came before the Board in December 2003 at which time 
the service connection claim for alopecia was remanded for 
additional evidentiary development, to include conducting a 
VA examination.  

VA records include an entry dated in December 2004 noting 
that the Veteran was still having problems with alopecia, due 
to which she was wearing a wig and using Minoxidil.  

A VA examination was conducted in August 2006 and the claims 
folder was reviewed.  The Veteran gave a history of hair loss 
since 1978.  The Veteran reported that she entered service in 
1977 and a year later noticed a spot near the vertex of the 
scalp that had hair loss and thinning.  She reported that the 
condition spread and that she used and continues to use 
Minoxidil and Desonide ointment, daily, to treat it.  The 
Veteran also reported having intermittent symptoms of itching 
in the past, but not at the time of the examination.  She 
also reported having "bumps" at one point that had since 
resolved.  The examiner reported that there was no evidence 
of urticaria, primary cutaneous vasculitis, erythema 
multiforme or systemic symptoms associated with the skin 
disease.  The extent of hair loss was estimated as between 20 
and 40 percent.  There were no systemic manifestations and no 
evidence of action lesions.  The percentage of exposed area 
affected was estimated as between 20 and 40%, with an 
estimated 5% of total body area affected.  It was noted that 
the Veteran was not currently employed, believing that her 
appearance (which requires wearing a wig) would interfere 
with her ability to focus on the tasks and duties of a job.  
Color photographs were taken at the time of the examination, 
which are on file.  

The examiner opined that the Veteran's hair loss was at least 
as likely as not caused by or the result of hair loss noted 
in military service.  The examiner further explained that the 
Veteran's hair loss was the result of frontal fibrosing 
alopecia, and was not the result of a congenital or 
developmental abnormality.     

In a rating action issued in August 2006, service connection 
was established for alopecia, for which a 10 percent 
evaluation was assigned effective from May 23, 2001. 

The file contains lay statements from the Veteran's friend, 
her sister and her mother, received in May 2007, all 
indicating that the Veteran had thick, long hair prior to 
service, and noting that during service, the condition of her 
hair changed drastically, to the point where she was nearly 
bald.  The statements indicated that the Veteran wore wigs 
nearly everyday and was self conscious about her appearance. 

A VA dermatology note dated in January 2008 reflects that the 
Veteran was evaluated for hair loss.  She reported that she 
slowly continued to lose hair and that most of the area was 
now scarred.  She denied having itching or bumps on the 
scalp.  Warty brown papules on the back, head and 
extremities; and frontal scalp with hair loss and scarring of 
the scalp with no current dermatitis in the area of the scalp 
were noted.  Central centrifugal scarring alopecia was 
assessed and the Veteran was instructed to continue using 
Desonide and Minoxidil.  Benign seborrheic keratosis was also 
diagnosed.  



Analysis

        A.  Increased Initial Rating - Alopecia

The Veteran maintains that an initial evaluation in excess of 
10 percent is warranted for alopecia. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for a disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service- connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Both 
the pre-and post-August 30, 2002, rating criteria will be 
reviewed to determine the proper evaluation for the Veteran's 
skin disability.  See 38 C.F.R. § 4.118 (schedule of ratings 
for skin disabilities) (2002) ("prior version of the 
regulations"); 38 C.F.R. § 4.118 (schedule of ratings for 
skin disabilities) (2008) ("amended version of the 
regulations").  VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.  The prior version of the 
regulations, which were in effect at the time the Veteran's 
claim was filed in May 2001, may be applied to the 
manifestations of the Veteran's disability for the entire 
rating period.

In addition, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).

Prior to the 2002 change in the regulations, there were no 
rating criteria specifically for evaluating alopecia.  See 38 
C.F.R. § 4.118 (prior schedule of ratings for skin 
disabilities) (2002).  When an unlisted condition is 
encountered, VA may rate the disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The following rating criteria, in effect prior to the 2002 
amendments, shall be applied to the disability at issue in 
order to determine whether the criteria for an initial 
evaluation in excess of 10 percent is warranted in this case.   

Under Diagnostic Code 7806, a 10 percent rating is available 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  See 38 
C.F.R. § 4.118 (prior schedule of ratings for skin 
disabilities) (2002).  Thus, using the criteria for eczema 
under the prior regulations, findings made in VA records 
dated from 1999 to 2001 reflect that the criteria for a 10 
percent rating under that code were met.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  A rating higher than 10 percent 
is not warranted.  Diagnostic Code 7806 authorizes a 30 
percent disability rating for eczema with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  Neither the 
Veteran herself, nor any VA outpatient records or 
examinations reports have described any oozing or lesions 
with respect to the Veteran's scalp.  With respect to 
constant itching, in 2006, the Veteran indicated that she 
experienced intermittent itchiness in the past; however, this 
description does not indicate that it is always present.  
With respect to disfigurement, the Veteran's alopecia is 
primarily manifested by hair loss and thinning.  While 
personally distressing for the Veteran according to her 
statements, the Board cannot conclude that the condition is 
productive of actual disfigurement to the Veteran's 
appearance.  Thus, a 30 percent disability rating is not 
warranted.

Under Diagnostic Code 7806 of the prior regulations, a 50 
percent rating is available for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  The Board is not able 
to locate any evidence dated from 2001 forward which 
indicates that the Veteran's alopecia was productive of 
ulceration, crusting or extensive exfoliation.  Nor have any 
systemic or nervous manifestations been described by either 
the Veteran or an examiner.  In this regard, the 2006 VA 
examination report specifically indicated that systemic 
manifestations were not reported by the Veteran.  Thus, a 50 
percent disability rating is not warranted.

The Veteran is not limited to Diagnostic Code 7806 in 
establishing a rating higher than the 10 percent assigned by 
the Board.  However, many of the diagnostic codes for 
evaluating skin disabilities are not  applicable to the 
Veteran's alopecia.  38 C.F.R. § 4.118, Diagnostic Codes 7800 
to 7819 (prior schedule of ratings for skin disabilities) 
(2002).  For example, many diagnostic codes for evaluating 
skin disabilities use the criteria for evaluating eczema, 
and, as discussed above, a rating higher than 10 percent is 
not warranted when those criteria are applied.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7807 to 7810, 7812 to 7819 (2002).  
In addition, since the Veteran's disability does not involve 
tuberculosis luposa or burns, Diagnostic Code 7811 
(tuberculosis luposa) 7801 (third degree burns) and 7802 
(second degree burns) are not applicable.  Furthermore, 
Diagnostic Codes 7802, 7803 and 7804 do not provide the basis 
for a rating higher than 10 percent.  Thus, only Diagnostic 
Codes 7805 and 7800 are applicable in determining whether a 
rating higher than 10 percent is warranted. 38 C.F.R. § 4.118 
(2002).

Diagnostic Code 7805 provides that scars other than those 
described elsewhere in the rating schedule should be rated on 
the limitation of function of the part affected. 38 C.F.R. § 
4.118 (2002).  However, there are no findings in the record 
reflecting limitation of function with respect to the 
Veteran's scalp.  As such, no higher rating is warranted 
under those criteria.

Diagnostic Code 7800 governs disfiguring scars of the head, 
face, or neck.  38 C.F.R. § 4.118 (2002).  A 30 percent 
rating is available for a severe disfiguring scar of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, and a 50 
percent rating is available for a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Essentially, the thinning 
of the Veteran's hair on the scalp is not severely or 
repugnantly disfiguring; in this regard available color 
photographs were reviewed.  In addition, aside from some 
notations of an increase in facial hair, the Veteran's face 
is otherwise unaffected by her alopecia.  Thus, a rating 
higher than 10 percent is not available under Diagnostic Code 
7800.

In sum, the former criteria supports the continued assignment 
of an initial 10 percent evaluation for alopecia, throughout 
the entirety of the appeal period.  

When the regulations governing the rating of skin 
disabilities were amended, two diagnostic codes for rating 
alopecia were added to the Schedule for Disability Ratings.  
38 C.F.R. § 4.118 (amended schedule of ratings for skin 
disabilities) (2008).  Those criteria apply only to the 
period from August 30, 2002, forward.

Diagnostic Code 7831, which governs alopecia areata, does not 
provide for a maximum rating in excess of 10 percent, so an 
increased rating is not available under that diagnostic code.  
38 C.F.R. § 4.118 (amended schedule of ratings for skin 
disabilities) (2008).

Since granting service connection for alopecia in an August 
2006 rating action, this condition has been evaluated under 
Diagnostic Code 7830, which governs scarring alopecia.  Under 
this code a 10 percent evaluation is assigned for scarring 
alopecia affecting 20 to 40 percent of the scalp.  In order 
to warrant a 20 percent rating, scarring alopecia must affect 
more than 40 percent of the scalp.  38 C.F.R. § 4.118 (2008).  
However, essentially the only available information on record 
evaluating the extent of the Veteran's alopecia, consists of 
an August 2006 VA examination report determining that the 
extent of the Veteran's alopecia affected 20 to 40 percent of 
the scalp, consistent with the currently assigned 10 percent 
evaluation.  There is no additional evidence of record 
addressing this matter and the Board is unable to conclude 
from the color photographs on file that the condition affects 
more than 40 percent of the scalp.  As such, a higher rating 
is not warranted for any portion of the appeal period under 
the criteria in the amended regulations used to evaluate 
alopecia.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against an 
initial disability evaluation in excess of 10 percent for 
alopecia.  Thus, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In this regard, there is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected disability.  As discussed above, the very symptoms 
manifested by the Veteran's alopecia - impairment of 
appearance from the loss of hair, itching, and hair thinning 
- are included in the schedular rating criteria for skin 
disabilities under both versions of the regulations.  See 
Diagnostic Codes 7800 and 7806, 38 C.F.R. § 4.118 (2002); 
Diagnostic Codes 7830 and 7831, 38 C.F.R. § 4.118 (2008).  
Thus, the schedule of ratings provided adequate criteria to 
rate the Veteran's disability.  The severity of the Veteran's 
disability squarely fit the criteria for a 10 percent rating, 
but did not meet the criteria for higher ratings that 
required greater disfigurement, scarring, and/or a larger 
area affected by the disability.

Furthermore regardless of the Veteran's own statements, the 
record does objectively reflect that that her disability has 
caused marked, or in fact any, interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or has necessitated frequent periods of hospitalization.  In 
fact, post-service, there is no indication in the record that 
the Veteran has ever been hospitalized for treatment related 
to the alopecia.  In light of the foregoing, the Veteran's 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Thus, the referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996).

        B.  Earlier Effective Date

The Veteran essentially argues that the establishment of May 
23, 2001, as the effective date for the grant of service 
connection for alopecia is inappropriate.  She contends that 
she has had the disorder since his active service, and that 
the effective date should therefore be 1981, when she was 
discharged from service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2008).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2008).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2008).  
An informal claim is further defined in the regulations. Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant may be considered an informal claim.  See 38 
C.F.R. § 3.155(a) (2008).  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

Pursuant to the aforementioned applicable law and 
regulations, it is the date of filing or receipt of relevant 
communication, and not necessarily the date of medical 
evidence pertaining to the claimed disorder that is 
dispositive to this matter.  Stated alternatively, this 
appeal involves resolution of a legal, and not factual 
matter.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.  Prior to May 23, 2001, VA received a 
February 2000 statement from the Veteran, requesting that her 
claims be reopened to up-grade her service-connected 
disabilities.  Also received was a March 2001 statement from 
the Veteran referencing the submission of additional 
evidence; however, inasmuch as the additional evidence 
related to a variety of medical conditions, this general 
statement does not meet the requirements of a claim for 
alopecia.  It was not until May 23, 2001, that the Veteran 
specifically identified alopecia as a medical condition for 
which she was seeking service connection.  

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date, as there is no 
indication that the veteran specifically acted to file a 
claim for service connection for alopecia prior to May 23, 
2001, based on an October 2000 record showing treatment for 
that condition and subsequent clarification that the Veteran 
was in fact seeking service connection for alopecia.  The 
file does not contain a written claim for service connection 
for alopecia - formal or informal - until that date.  

The Board is aware that medical records establish that 
alopecia was diagnosed and treated prior to May 2001.  
However, the mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).

The Board also points out that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital, may in some circumstances, be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157.  These provisions specifically provide that if a 
formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  However, the 
provisions of 38 C.F.R. § 3.157 only apply to a defined group 
of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 
(2002) (section 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not yet been established, as is the case in this appeal.  As 
such, the date of the actual VA medical record of October 
2000, supporting the claim for alopecia raised in May 2001, 
may not be used as the date of filing of that claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
generally controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. 
App. 343 (1997).  As the effective date can be no earlier 
than the date of receipt of the claim for alopecia, May 23, 
2001 is the earliest effective date permitted by law.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As such, this 
appeal must be denied because the RO has already assigned the 
earliest possible effective date provided by law.


ORDER

An initial rating in excess of 10 percent for service-
connected frontal fibrosing alopecia is denied.  

The appeal for an effective date prior to May 23, 2001 for 
the grant of service connection for frontal fibrosing 
alopecia is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


